DETAILED ACTION
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second portions are dimensioned such that the second portion frictionally engages the first portion when in the extended position such that the elongated body is retained in the extended position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US Pat No 5,765,416) in view of Young (US Pat No 5,379,619), in view Moreau (US Pat No 9,277,794).
Regarding claim 1, Cote discloses a brake pedal actuation device, comprising:
an elongated body having a first end (22) opposite a second end (12);
wherein the elongated body further comprises a first portion (11) slidably disposed over a second portion (21), such that the elongated body is configured to selectively move between an extended position and a collapsed position;
wherein a linear distance between the first end and the second end is greater when the elongated body is in the extended position than in the collapsed position;
It is noted that Cote fails to disclose a handle provided on the first portion.  However, Young discloses a similar brake actuating device wherein the device comprises a handle (34) removably secured to the device (see column 2, line 59 through column 3 line 17).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Cote with the features disclosed by Young to achieve the predictable result of having a means 
Further, it is noted that Cote and Young fail to disclose the frictional engagement of the first and second portion.  However, Moreau discloses a rod device wherein a first portion and second portion frictionally engage one another to retain the position (see column 3 lines 1-16).  It would have been obvious to have modified the device taught by Cote in view of Young with the teachings of Moreau to achieve the predictable result of securing the brake pedal actuation device in a desired length (e.g. substitution of one known element for another, obvious to try with limited predictable results).

Regarding claims 8 and 20, Cote discloses a brake pedal actuation device, comprising: 
an elongated body having a first end (22) opposite a second end (12); 
wherein the elongated body further comprises a first portion (11) slidably disposed over a second portion (21), such that the elongated body is configured to selectively move between an extended position and a collapsed position; 
wherein a linear distance between the first end and the second end is greater when the elongated body is in the extended position than in the collapsed position;
a plurality of apertures (23) through the first portion; 
a pin-detent locking mechanism (24) disposed on the second portion and configured to engage one of the plurality of apertures such that the elongated body is secured at a desired length; 
It is noted that Cote fails to disclose a handle provided on the first portion.  However, Young discloses a similar brake actuating device wherein the device comprises a handle (34) removably secured to the device (see column 2, line 59 through column 3 line 17).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Cote with the features disclosed by Young to achieve the predictable result of having a means for moving/carrying the brake actuating device (e.g. obvious to try with limited, predictable results).
Further, it is noted that Cote fails to disclose the second portion comprises no openings along the length thereof.  However, Moreau discloses a similar telescoping rod wherein a first portion (114) includes apertures (120) and a second portion (exploded for closer view) includes a detent mechanism (118) and wherein the second portion includes no openings (as shown in figure 1).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Cote in view of Young with the teachings of Moreau to achieve the predictable result of selectively adjusting the length of the brake actuation device (e.g. obvious to try with limited, predictable results).


Regarding claims 2 and 11, Cote discloses a pair of stoppers (12, 22), wherein a stopper of the pair of stoppers is disposed on each of the first and second ends of the elongated body.
Regarding claims 4 and 13, Young discloses the handle having a pair of legs extending orthogonally from opposing ends thereof (see fig 1).  It is noted that the shape of the handle is not planar.  It would have been obvious to one having ordinary skill to have modified the device taught by Cote in view of Young to have shaped the handle to be planar since changing the shape of an object requires routine skill in the art (e.g. the applicant’s disclosure fails to provide significance to the shape being planar).
Regarding claim 9, Cote discloses the plurality of apertures is disposed along a length of the first portion at regular intervals.
Regarding claim 10, Cote discloses the plurality of apertures is disposed linearly along the first portion.


Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Young, in view Moreau, further in view Frascello (US Pat No 9,987,739).
Regarding claim 5 and 14, it is noted that Cote, Young and Moreau fail to specifically disclose a cutout through each of the pair of legs, the cutout dimensioned to receive the first portion therein.  However, Frascello discloses a similar handle (10) shaped to be attached to a shaft/rod (24) wherein the attachment comprises a cutout (best shown in figure 2F) dimensioned to receive the rod.  It would have been obvious to one having ordinary skill to have modified the device taught by the combination of Cote, Young and Moreau with the teachings of Frascello to achieve the predictable result of releasably attaching a handle to the brake actuation device (e.g. obvious to try with limited, predictable results).
Regarding claim 6 and 15, Frascello, in view of the combination, discloses the cutout is defined between a pair of projections such that a lower end of the cutout opposite the planar member is open, the pair of projections biased towards a longitudinal axis of each of the pair of legs (e.g. as shown best in figures 2D and 2F).
Regarding claim 7 and 16, Frascello discloses the pair of projections taper outwards, such that a width of the projection is greater at a far end thereof (as shown in figures 2D and 2F).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cote in view of Young, in view Moreau, further in view of Brenner et al (US Pat No 5,583,288).
Regarding claim 3, it is noted that Cote and Young fail to disclose the specifics of the stoppers disposed at both ends.  However, Brenner disclose a similar brake actuating device wherein the ends are provided with stoppers taper radially inward from a distal end thereof towards a proximal end thereof.  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Cote and Young with the teachings of Brenner to achieve the predictable result of having the device be secured about a variety of areas (e.g. seat, steering wheel, etc.  Obvious to try with limited, predictable results).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s arguments relate to amendments made to overcome the prior art rejection wherein the new grounds of rejection are made to teach the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619